Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 22-29 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/1/2021.

Claim Objections
Claims 2-4 and 6 are objected to because of the following informalities:  dashes should be removed for formatting.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-9 and 18-21 is/are rejected under 35 U.S.C. 102((a)(2)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Oravecz (US 2005/0229707 A1).
Regarding claim 1, Oravecz discloses an ultrasonic microscope for inspecting an object, wherein the ultrasonic microscope comprises:

a scan head movable relative to the object region [fig. 2a shows very high speed (VHS) scanning mechanism];
a first transducer supported by the scan head [fig. 1 shows ultrasonic transducer #20 above sample medium; fig. 2a shows auto focus sensor; 0010 The transducer alternately acts as sender and receiver, being electronically switched between transmit and receive modes.],
wherein the first transducer is configured to emit first acoustic pulses along an emission direction and to focus the first acoustic pulses in a focal point [0003 The most basic form of acoustic interrogation is illustrated in FIG. 1 in which an ultrasonic transducer 20 is excited with a sharp electrical pulse and emits a pulse of ultrasonic energy which is brought to a focus 22 within sample 24 by a lens (not shown) at the distal end of the transducer 20.], and
wherein the a first transducer configured to detect second acoustic pulses emerging from the object and to output a first detection signal representing the second acoustic pulses detected by the first transducer [fig. 1a depicts pulse and echoes from a sample with interface A, interface B, and interface C];
a first actuator configured to move the first transducer relative to the scan head along a vertical direction which is essentially parallel to the emission direction [fig. 16 shows X-Y-Z stage driver #108 attached X-Y-Z stage #106 and transducer #102; sample #94 is shown below probe transducer pointing downward; fig. 18-20 shows beam ray paths pointing downward]; and

Regarding claim 2, Oravecz also teaches the ultrasonic microscope according to claim 1, wherein the controller is further configured to: control emission of the first acoustic pulses by the first transducer, determine a distance value representing a distance between the first transducer and the object based on the first detection signal [0010 The transducer alternately acts as sender and receiver, being electronically switched between transmit and receive modes. A very short acoustic pulse enters the sample, and return acoustic reflectances are produced at the sample surface and at specific impedance interfaces and other features within the sample. The return times are a function of the distance from the encountered impedance feature to the transducer and the velocity of sound in the sample material(s).], and control the vertical movement of the first transducer relative to the scan head provided by the first actuator based on the determined distance value [0101 FIG. 17 illustrates the last-described condition wherein a sample 124 is scanned in successive planes 126 displaced in the Z direction a distance "d" equal to the depth of field "DF" of the transducer 128.].
Regarding claim 3, Oravecz also teaches the ultrasonic microscope according to claim 2, wherein the controller is further configured to: - control the vertical movement of the first transducer relative to the scan head provided by the first actuator so that the distance between the first transducer and the object approaches a predefined working distance [0101 sets distance along Z direction based depth of scan planes/interfaces as well as depth of field of transducer].
Regarding claim 4, Oravecz also teaches the ultrasonic microscope according to claim 2, wherein the controller is further configured to: - determine a defocusing value representing a distance between the focal point and a location of interest of the object based on the determined 
Regarding claim 5, Oravecz also teaches the ultrasonic microscope according to claim 1, further comprising: a scan-head positioning device configured to move the scan head relative to the object holder in a lateral plane which is essentially orthogonal to the vertical direction [0052 probe translation stage for translating the probe in a sample, or a sample translation stage moving the sample relative to the probe; fig. 16 shows X-Y-Z stage and stage driver].
Regarding claim 6, Oravecz also teaches the ultrasonic microscope according to claim 5, wherein the controller is further configured to: - control the scan-head positioning device so that the scan head is positioned at a plurality of positions, - perform, each time the scan head is positioned at one of the plurality of positions, causing the first transducer to emit at least one of the first acoustic pulses [fig. 20 shows scan paths and plural points], detecting at least one of the second acoustic pulses and outputting the first detection signal, - store the first detection signals or values derived from the first detection signals in association with the plurality of positions [fig. 21 shows full scan signals at different interface depths], and - control the vertical movement of the first transducer relative to the scan head provided by the first actuator based on a set of the stored first detection signals or derived values [0101 sets distance along Z direction based depth of scan planes/interfaces as well as depth of field of transducer].
Regarding claim 7, Oravecz also teaches the ultrasonic microscope according to claim 1, further comprising: a second transducer supported by the scan head so that the object region is located between the first transducer and the second transducer; and wherein the second transducer is configured to detect the second acoustic pulses emerging from the object and to output a second 
Regarding claim 8, Oravecz also teaches the ultrasonic microscope according to claim 7, further comprising: a second actuator configured to move the first transducer relative to the scan head along a lateral direction which is essentially orthogonal to the vertical direction; and wherein the controller is further configured to control lateral movement of the first transducer relative to the scan head provided by the second actuator based on the second detection signal [fig. 16 shows X-Y-Z stage and stage driver].
Regarding claim 9, Oravecz also teaches the ultrasonic microscope according to claim 8, wherein the controller is configured to control the lateral movement of the first transducer relative to the scan head provided by the second actuator so that the first transducer is aligned with the second transducer along the lateral direction [figs. 6-7 show probe transducer on top of sample with receiving transducer underneath; see 0020-0021].
Regarding claim 18, Oravecz also teaches the ultrasonic microscope according to claim 1, further comprising: a fourth actuator configured to move the object holder relative to the scan head along the vertical direction; and wherein the controller is further configured to control the fourth actuator so that the object can be variably positioned relative to the focal point in the vertical direction [0052 a probe translation stage for translating the probe in a sample, or a sample translation stage moving the sample relative to the probe.].
Regarding claim 19, Oravecz also teaches the ultrasonic microscope according to claim 5, further comprising: a second actuator configured to move the first transducer relative to the scan head along a lateral direction which is essentially orthogonal to the vertical direction; wherein the scan-head positioning device is configured to displace the scan head at most by a first displacement 3 and X4 indices change by 1, while Y10 and Y40 indices change by 30].
Regarding claim 20, Oravecz also teaches the ultrasonic microscope according to claim 1, wherein the first transducer is disposed above the object region [figs. 1-7 depict top tranducer].
Regarding claim 21, Oravecz also teaches the ultrasonic microscope according to claim 1, wherein the first transducer is configured to emit the first acoustic pulses so that the first acoustic pulses have an acoustic frequency above a threshold frequency, wherein the threshold frequency is selected from a group of threshold frequencies and the group of threshold frequencies comprises 10 MHz and 15 MHz [0009 ultrasound is generated by an acoustic lens assembly at frequencies typically in the range of 10 MHz to 200 MHz or more.].

Claims 10-11 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oravecz (US 2005/0229707 A1) as applied to claim 9 above, and further in view of Chubachi (US 4,541,281 A).
Regarding claim 10, Oravecz does not explicitly teach … and yet Chubachi teaches the ultrasonic microscope according to claim 9, wherein the controller is configured to control the lateral movement of the first transducer relative to the scan head provided by the second actuator so that an intensity of the second detection signal is maximized [fig. 17 shows X, Y, and Z drive; fig. 4 (prior art) shows the relationship between intensity and z-distance labeled V(Z) with peak intensities shown; col. 3:45-55 The V(Z) signal is subjected to a waveform analysis by waveform 

    PNG
    media_image1.png
    165
    211
    media_image1.png
    Greyscale

It would have been obvious to combine the axes control and focusing of Oravecz, with the frequency domain detection versus distance as in Chubachi so that the highest intensity return position may be located at the depth of focus.
Regarding claims 11 and 17, Oravecz as modified by Chubachi also teaches the ultrasonic microscope according to claim 9, wherein the controller is configured to calculate a frequency-domain representation of the second detection signal and to control the lateral (vertical) movement of the first transducer relative to the scan head provided by the second (third) actuator based on the frequency-domain representation of the second detection signal [fig. 17 shows X, Y, and Z drive; fig. 4 (prior art) shows the relationship between intensity and z-distance labeled V(Z); col. 3:45-55].

Claims 12-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oravecz (US 2005/0229707 A1) as applied to claim 7 above, and further in view of Bond (US 4,030,342) and Endo (WO 9204628 A1).
Regarding claim 12, Oravecz does not explicitly teach … and yet Bond teaches the ultrasonic microscope according to claim 7, further comprising: a third actuator configured to move the second transducer relative to the scan head along the vertical direction [fig. 1 #28 acoustic wave receiver is located on X-Z translation stage #52 where Z-axis is equivalent to vertical direction in the instant case; col. 4:5-15 translation stages 38, 40, 52 permit the transmitter 24 and receiver 28 to achieve and maintain confocal alignment…].
It would have been obvious to combine the top transducer translation/sample X-Y-Z movement stages and bottom receiving transducer as taught by Oravecz, with the receiving transducer translation stage as taught in Bond so that the receiving transducer focal depth may be set (Endo) [abstract ultrasonic beam converged through an acoustic lens is emitted on a sample, and it is reflected onto a transducer… The focal point of the acoustic lens is calculated by a computer (14) based on a characteristic curve of attenuator gain corresponding to the travel of the acoustic lens toward the sample from a position sufficiently away from the focal point, and a drive signal that corresponds to the calculated result is output to a Z-drive control unit (16). As a result, the distance between the acoustic lens and the sample is adjusted fo focus the lens.].
Regarding claim 13, Oravecz as modified by Bond teaches the ultrasonic microscope according to claim 12, wherein the controller is further configured to control vertical movement of the second transducer relative to the scan head provided by the third actuator based on the first detection signal [fig. 1 #28 acoustic wave receiver is located on X-Z translation stage #52 where Z-axis is equivalent to vertical direction in the instant case; col. 4:5-15 translation stages 38, 40, 52 permit the transmitter 24 and receiver 28 to achieve and maintain confocal alignment…].
Regarding claim 14, Oravecz as modified by Bond teaches the ultrasonic microscope according to claim 13, wherein the controller is configured to calculate a control signal for 
Regarding claim 15, Oravecz as modified by Bond teaches the ultrasonic microscope according to claim 12, wherein the controller is further configured to control vertical movement of the second transducer relative to the scan head provided by the third actuator based on the second detection signal [fig. 1 #28 acoustic wave receiver is located on X-Z translation stage #52 where Z-axis is equivalent to vertical direction in the instant case; col. 4:5-15 translation stages 38, 40, 52 permit the transmitter 24 and receiver 28 to achieve and maintain confocal alignment…].
Regarding claim 16, Oravecz as modified by Bond teaches the ultrasonic microscope according to claim 15, wherein the controller is configured to control the vertical movement of the second transducer relative to the scan head provided by the third actuator [fig. 1 #28 acoustic wave receiver is located on X-Z translation stage #52 where Z-axis is equivalent to vertical direction in the instant case; col. 4:5-15 translation stages 38, 40, 52 permit the transmitter 24 and receiver 28 to achieve and maintain confocal alignment…] so that an intensity of the second detection signal is maximized [if positively recited casually, rejection is similar to claim 10].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 4,366,713 (Gilmore).

    PNG
    media_image2.png
    577
    633
    media_image2.png
    Greyscale


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN D ARMSTRONG whose telephone number is (571)270-7339.  The examiner can normally be reached on M - F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JONATHAN D. ARMSTRONG/
Examiner
Art Unit 3645



/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645